Title: Thomas Jefferson to Hugh Nelson, 12 March 1820
From: Jefferson, Thomas
To: Nelson, Hugh


					
						
							Monticello
							Mar. 12. 20.
						
					
					I thank you, dear Sir, for the information in your favor of the 4th inst. of the settlement, for the present, of the Missouri question. I am so compleatly withdrawn from all attention to public matters, that nothing less could arouse me  than the definition of a geographical line, which on an abstract principle is to become the line of separation of these states, and to render desperate the hope that man can ever enjoy the two blessings of peace & self-government. the question sleeps for the present, but is not dead.   this state is in a condition of unparalleled distress. the sudden reduction of the circulating medium from a plethory to all but annihilation is producing an entire revolution of fortune. in other places I have known lands sold by the sheriff for one year’s rent. beyond the mountain we hear of  good slaves selling for 100.D. good horses for 5. Dollars, and the sheriffs generally the purchasers. our produce is now selling at market for one third of it’s price, say flour at 3¼ & 3½ D. the barrel. before this commercial catastrophe say flour at 3¼ & 3½ D. the barrel. we should have less right to expect relief from our legislators if they had not been the establishers of the unwise establishment of system of banks. a remedy to a certain degree was practicable, that of reducing the quantum of circulation gradually to a level with that of the countries with which we have commerce and an eternal abjuration of paper. but they have adjourned without doing any thing. I fear local insurrections against these horrible sacrifices of property. in every condition of trouble or tranquility be assured of my constant esteem and respect.
					
						
							Th: Jefferson
						
					
				